Citation Nr: 1103496	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  06-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals, second degree 
burn, left foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1956 to 
March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2010 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  Evidence was thereafter submitted directly to the 
Board with a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  However, as the case 
must be remanded, the RO will have an opportunity to review this 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for residuals, second degree 
burn, left foot, which he attributes to boiling water splashing 
on his left foot during service.  

In March 2006 the Veteran was accorded a compensation and pension 
(C&P) scars examination.  During the examination the Veteran 
reported pain and numbness in his left foot as secondary to the 
second degree burn sustained in service.  The examiner's 
diagnosis was status-post second degree burns of the left foot 
without residual scar formation and bilateral lower extremity 
peripheral neuropathies, unknown etiology.  The examiner opined 
that the Veteran's peripheral neuropathy of unknown etiology was 
the source of the Veteran's left foot pain and not the burn that 
he sustained in service.  The examiner further opined that since 
both feet were involved, the peripheral neuropathies were 
"neither adjunct nor aggravated by the traumatic event that 
occurred secondary to the burn" in service and is secondary to 
typical endocrinological situation such as early onset diabetes 
hypothyroidism.  

In a letter dated in March 2006, the Veteran's private physician 
stated that the Veteran had neuropathy of his foot with periodic 
pain and numbness.  He opined that the Veteran's neuropathy and 
sensory deficit was secondary to the 1958 Navy burn incident.  He 
further stated that the injury had been "pointed out to be the 
cause of [the Veteran's] neuralgia and neuropathy in his left 
lower extremity causing a sensory deficit and at times pain."

A letter from a private physician received in February 2010 
diagnosed the Veteran with severe peripheral neuropathy of the 
left foot secondary to in service trauma in 1958.  A sensory 
nerve conduction threshold test indicated that there was profound 
sensory loss anesthetic of the left foot and a very mild 
hyperesthetic condition on the right side.  

A letter dated in May 2010 from a VA neurological physician found 
that he could not find even limited or suggestive evidence of a 
link between the Veteran's original left foot burn injury and his 
current complaints of progressive neurological symptoms.  He 
further found that while the Veteran may have a localized 
posttraumatic neuralgia secondary to a burn injury, the physician 
would expect the symptoms to me maximal and static shortly after 
the initial injury rather than progressive.  He noted the 
Veteran's normal discharge examination and the disability 
evaluation of 2006 that raised the question of a more generalized 
underlying neuropathy.  The physician noted that a more detailed 
neurological evaluation to objectively determine whether a more 
generalized neuropathy was present or not, would be useful.  

A letter dated in September 2010 from a private physician found 
that the Veteran has had problems with his left foot and ankle 
for the last 52 years.  An evaluation showed that the Veteran 
experienced pain that is related to the injury he suffered from a 
burn that occurred in 1958.  The impression was the injury to the 
left foot and ankle that occurred in service has continued and 
causes him problems and pain.  

In light of the conflicting evidence and as the May 2010 letter 
from the VA neurological physician noted that a more detailed 
neurological evaluation to objectively determine whether a more 
generalized neuropathy was present or not, would be useful, the 
Veteran should be accorded a new examination.  In addition, the 
Veteran asserts in the substantive appeal that VA failed to 
determine whether his "eczema with stasis dermatitis" is 
related to the burn. 

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from November 9, 
2005.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
appellant should also be requested to provide any additional 
relevant medical records or sufficient information and 
authorization that would allow VA to seek those records on his 
behalf.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following action: 

1.  Associate with the claims folder VA 
medical records pertaining to the 
Veteran that date from November 9, 
2005.  If no further treatment records 
exist, the claims file should be 
documented accordingly.  Also attempt 
to obtain any other evidence, such as 
private medical evidence, that is 
identified as relevant by the Veteran 
during the course of the remand, 
provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for residuals, 
second degree burn, left foot, to 
include neurological and skin 
disorders.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with his left foot 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
more likely than not (greater than a 50 
percent probability); at least as 
likely as not (50 percent probability 
or greater); or less likely as not (a 
probability of less than 50 percent) 
that the Veteran has a neurological 
disorder affecting the left foot that 
either originated in or is related to 
active military service, including the 
second degree burn of the left foot. 

The examiner is also requested to opine 
as to whether it is more likely than 
not (greater than a 50 percent 
probability); at least as likely as not 
(50 percent probability or greater); or 
less likely as not (a probability of 
less than 50 percent) that the Veteran 
has a skin/scar disorder, to include 
but not limited to eczema with stasis 
dermatitis,
that either originated in or is related 
to active military service, including 
the second degree burn of the left 
foot. 

The examiner should also reconcile the 
findings and diagnosis or diagnoses 
provided on the VA examination with the 
findings and diagnoses of record.  The 
examiner's attention is directed to the 
findings and diagnoses in the March 
2006 VA examination, March 2006 private 
physician letter, February 2010 private 
physician letter, May 2010 VA physician 
letter, and the September 2010 private 
physician letter.  A complete rationale 
for the examiner's opinion must be 
provided.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1), and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

